Citation Nr: 0516927	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for depressive disorder, 
claimed as secondary to service connection for lumbar spine, 
knee, and shoulder conditions.

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION


The veteran had active service from June 1984 to October 
1989.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho, 
in February 2002, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current depressive 
disorder is causally related to his active service, to 
include as secondary to his service connected lumbar spine, 
knee and shoulder conditions.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a depressive disorder as secondary to a 
service-connected lumbar spine, knee, and shoulder condition 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in October 2001.  This letter 
addressed the requirements to establish service connection as 
secondary to a service connected condition, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holdings in Quartuccio, supra, and Pelegrini, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the October 2002 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records 
(SMRs), private medical records, and records of treatment 
with the VA.  A VA medical examination was requested by the 
RO in November 2001, but the veteran cancelled this request 
the following month.  The veteran has otherwise indicated he 
does not wish to attend any VA medical examinations.  In June 
2003, the RO notified the veteran that an exam report would 
be required in order to evaluate his eligibility.  The 
veteran has subsequently stated that he will not attend a VA 
examination.  When filling out his substantive appeal (VA 
Form 9), the veteran requested a hearing before the Board.  A 
hearing was then held with respect to the appealed claim in 
October 2004.  Thus, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran essentially contends that he developed a 
depressive disorder secondary to the pain and lifestyle 
changes which he claims to have resulted from his service 
connected lumbar spine, shoulder and knee conditions.

A rating decision denying service connection for depression 
was issued by the RO in February 2002.  At that time, the 
only psychological record in the claims file relating to the 
veteran's pending claim was a psychological assessment 
conducted by GG, Ph.D., a Licensed Psychologist.  This 
assessment detailed the veteran's history of mental and 
physical conditions.  Notably, Dr. GG recorded that the 
veteran had crying spells nearly every day and feels 
hopeless.  He also noted that the veteran has thoughts of 
suicide.  The veteran did not report to Dr. GG that he had 
intrusive recollections of trauma or nightmares.  However, 
sleep disturbance was noted, attributable to pain.  The 
veteran also indicated his weight fluctuates.

Subsequently, the veteran informed Dr. GG of his troubled 
childhood.  He recollected that his mother didn't want him 
and his father told him that he was a failure.  The veteran 
was disinterested in school and got low grades, but did 
graduate.  He then recounted that he did well with the Navy 
until his discharge.

Dr. GG noted that the veteran is "Intensely pre-occupied 
with perceived mistreatment by the VA."  He also observed 
related themes of entitlement.

Following a lengthy report, Dr. GG listed his diagnostic 
impressions.  These impressions included depressive disorder, 
personality disorder, history of back injury, and financial 
difficulty.  He then noted the veterans GAF score to be 55 
and rated the veteran's intelligence as at least average.  A 
supportive counseling relationship was then recommended, 
along with psychiatric treatment.

The claims file contains a lengthy and detailed history of 
musculoskeletal injuries, surgeries, and problems.  More 
recently, in April 2001, an ER visit for back pain lead to 
the treating physician recording that the veteran may have 
suicidal tendencies.  In May of 2001, the veteran had another 
ER visit for back pain.  At this visit, Dr. DRB noted that he 
seemed to be fairly discouraged and depressed.  Additionally, 
the veteran was diagnosed as having lumbar pain with 
radicular symptoms.

A copy of an email, sent by the veteran to the RO in October 
2002, has been entered into the record.  In bold face type, 
the veteran indicates "I would like to start the traditional 
appeals process right away.  I am not interested in working 
with the DRO at all."

Along with his substantive appeal, the veteran submitted a 
letter explaining his position with respect to his 
depression, pain disorder, and generalized anxiety disorder 
as secondary to his previously service connected conditions.  
The veteran maintains that he cannot take pain medications 
for his service connected disorders because they are 
expensive and increase his symptomatology.  Additionally, he 
expresses the opinion that the magnitude of his in service 
accomplishments reduces the likelihood that his psychiatric 
conditions were present before he entered service.

The Veteran then states that he is unable to function in his 
work environment and is easily frustrated and angered due to 
his feelings of utter hopelessness and depression.  He says 
he gets so depressed that he cannot get out of bed and goes 
days without grooming.  He has difficulty sleeping because he 
thinks about his service connected disabilities and the 
adverse impact they have had on his life.

A medical report and opinion was attached to the substantive 
appeal as well.  This record indicates that the veteran met 
with Dr. RCE  over the course of several months in late 2002.    
Dr. RCE's report indicates he is a Licensed Psychologist in 
Idaho and Washington.  In this report, Dr. RCE states that 
the veteran scored well on his intelligence tests, but is 
"severely debilitated by depression, pain, and personality 
disorder."  In his writing, Dr. RCE rhetorically asks why 
the veteran was so functional before the military, but 
functions poorly now.  He notes the veteran's frustration 
with his circumstance before addressing a possible cause.  
Dr. RCE then opines "he (the veteran) should qualify for a 
service related disability because the pain of injury and 
conflict around disability determination exacerbated 
underlying personality disorder to such a degree that the is 
unemployable."

The veteran testified in a hearing before a VA Travel Board 
in October 2004.  There, he stated that he does not trust the 
VA and that "I have been neglected by the VA and I've never 
received any sufficiently adequate healthcare from the VA.  
He also states "I've never once gotten a good evaluation 
from the VA."  In summation, he concludes that "I 
absolutely will not be seen by the VA."

The veteran adamantly objected to the Board members 
suggestions that he obtain a VA medical examination to 
substantiate his claim for service connection.  He insisted 
that his private examination was adequate under the laws 
governing the VA.  He then states that Dr. RCE backs up the 
opinion of Dr. GG, and Dr. RCE specifically addresses 
connectivity.

Also, the veteran contends in his hearing that the VA is 
"trying to say" that the opinion by Dr. GG was not related 
to his claim.  He asserts "That's not what the evaluation 
was about."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

Taking into account the relevant evidence outlined above, the 
Board finds that the preponderance of the evidence does not 
support the veteran's claim of entitlement to service 
connection for a depressive disorder as secondary to a 
service-connected lumbar spine, knee, and ankle disorders.

The veteran's history of physical injury, including surgeries 
and ER visits for pain is well documented.  The Board notes 
Dr. RCE's observation regarding the severe debilitation 
brought on by the veteran's depression.  There is also an 
express diagnosis of depression contained in Dr. GG's 
assessment of the veteran.  The reports from Dr. GG and Dr. 
RCE establish the veteran's current condition of depression.  
As explained below, however, the Board finds no competent 
medical evidence which connects the veteran's current 
condition to his service connected disabilities.

Dr. RCE Ph.D. rendered an opinion on the veteran's behalf in 
December 2002.  The report indicates that he is a licensed 
psychologist.  There is no indication that Dr. RCE conducted 
a full review of the veteran's records.  In his letter, Dr. 
RCE opines that the veteran "should qualify for a service 
related disability."  The VA may not accept this statement 
at face value, but must examine and weigh all of the evidence 
in light of the applicable laws.

In the second paragraph of his report, Dr. RCE then clearly 
states that the veteran's "pain of injury and conflict 
around disability determination exacerbated underlying 
personality disorder."  This statement is the best 
approximation of a nexus opinion for the veteran's claimed 
secondary depressive disorder.  However, personality 
disorders and mental deficiencies as such are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection.  See 38 C.F.R. § 3.303(c) 4.9 
(2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  Moreover, the frustration 
of waiting out the appeals process for a favorable agency 
determination is not cause for a grant of service connection.  
Therefore, the nexus opinion contained in this report is 
insufficient to form a basis to allow the veteran's claim of 
service connection for depression, secondary to other service 
connected disabilities.

Dr. GG's assessment is the only other competent psychological 
report in the record.  Read in any light, this assessment 
contains no language which connects the veteran's current 
condition to service or service connected conditions.

No competent medical opinion appears to be of record which 
links the veteran's depression to his service in the military 
or to his other service connected conditions.  As discussed 
above and in compliance with the statutory duty to assist, 
the RO has attempted to schedule a compensation and pension 
examination for the veteran to ascertain the causes of his 
depression.  The veteran has expressly stated he will not 
participate in a VA examination.  With no evidence of record 
establishing a nexus, the Board must find that the veteran's 
claim for service connection is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for a depressive disorder 
as secondary to service-connected lumbar spine, knee, and 
shoulder conditions is denied



	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


